


109 HR 6126 IH: To suspend temporarily the duty on certain structures,

U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6126
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2006
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain structures,
		  parts, and components for use in an isotopic separation
		  facility.
	
	
		1.Certain structures, parts,
			 and components for use in an isotopic separation facility
			(a)In
			 generalSubject to the
			 National Enrichment Facility in southern New Mexico obtaining a license to
			 operate an isotopic separation facility from the Nuclear Regulatory Commission,
			 the Secretary of the Treasury is authorized and directed to admit free of duty
			 after December 31, 2006, the following articles, provided for in heading
			 8401.20.00 of the Harmonized Tariff Schedule of the United States, for the use
			 in the construction of such enrichment facility:
				(1)Centrifuge medium frequency drive supply,
			 including medium frequency centrifuge drive converters, distribution and
			 protection systems (isotopic separation equipment).
				(2)Centrifuge supply and support systems,
			 including centrifuge monitoring system, proprietary centrifuge protection
			 system (isotopic separation equipment).
				(3)Centrifuge plant control system, including
			 proprietary software and hardware integration for core plant control systems
			 (isotopic separation equipment).
				(4)Cascade supply equipment (isotopic
			 separation equipment) consisting of—
					(A)centrifuge components, including individual
			 component parts for the centrifuges to be supplied for assembly at the National
			 Enrichment Facility;
					(B)cascade header pipe-work modules (CHP),
			 including approximately 2,000 modules specially designed to allow the correct
			 distribution of the process gas into the cascade and made of a special grade
			 aluminum; and
					(C)cascade valve frames, including
			 approximately 50 manifold units to be the interface from the main process plant
			 to the cascade and specially designed to enable optimum operation of the
			 cascades.
					(5)Centrifuge process gas equipment (isotopic
			 separation equipment) consisting of—
					(A)centrifuge process gas aluminum pipe work
			 of special grade aluminum tubing;
					(B)centrifuge process gas valves, specially
			 designed for optimum flow control of process gas; and
					(C)centrifuge process gas delivery pump
			 sets.
					(b)ReliquidationIf the liquidation of an entry of any
			 article described in subsection (a) has become final before December 31, 2011,
			 the entry shall, notwithstanding any other provision of law, be reliquidated on
			 December 31, 2011, in accordance with the provisions of this section and the
			 appropriate refund of duty made at the time of such reliquidation.
			
